DETAILED ACTION

Response to Amendment
1.	The amendment filed 11/18/2022 for US Patent Application No. 16/892757 has been entered and fully considered.
2.	Claims 1-6 are currently being examined. Claims 10-15 are withdrawn.
3.	The claim objections, the 35 USC 112 rejections, the 35 USC 102(a)(1) rejections and the 35 USC 103 rejections presented in the office action dated 8/18/2022 are withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2011/0274986 A1), herein referred to as Yamamoto, in view of Ma et al. (US 2020/0136183 A1), herein referred to as Ma.
With respect to amended claim 1, Yamamoto teaches (Claim 1) a nonaqueous electrolyte secondary battery comprising a positive electrode (first electrode), a negative electrode (second electrode) that comprises a silicon-based negative electrode active material, an electrolyte, a lithium difluorophosphate compound (lithium-containing salt) and a chain carbonate (linear carbonate) compound (at least one electrolyte additive). With further regard to amended claim 1, Yamamoto teaches [0057] a separator is interposed between the positive and negative electrodes.
With respect to claim 2, Yamamoto teaches [0013] the negative electrode can comprise a negative electrode active material that includes powdered silicon (Si-dominant electrode).
With respect to claim 3, Yamamoto teaches [0030] the negative electrode can have a negative electrode mixture layer (self-supporting composite film) comprised of powdered silicon and a binder wherein the mixture layer is formed on a negative electrode current collector.
With respect to claim 4, Yamamoto teaches [0050] the negative electrode is configured to have 87 weight percent of the silicon negative electrode active material and 7.5 weight percent of a thermoplastic polyimide binder (carbon phase).
With respect to claim 5, Yamamoto teaches [0055] the electrolyte may comprise fluoroethylene carbonate (FEC). 
With respect to claim 6, Yamamoto teaches (Claim 5) the electrolyte may further include fluorinated cyclic carbonates, but not non-fluorine cyclic carbonates.
	Yamamoto does not appear to explicitly teach the limitations of amended claim 1 wherein the electrolyte additive is not a chain carbonate and is selected from the claimed group of additives.
	However, Ma recites an electrolyte and lithium ion battery containing the electrolyte. In view of claim 1, Ma teaches [0032-0037] a lithium ion battery comprising a positive electrode (first electrode), a negative electrode (second electrode) that comprises a silicon-based negative electrode active material, an electrolyte that includes a lithium difluorophosphate compound, a separator and an electrolyte additive. Ma further teaches [0036] the electrolyte additive can include compounds such as 1,3-propane sultone (PS) and methylene methane disulfonate (MMDS).
	At the time of the effective filing date of the application, it would have been obvious to one of ordinary skill in the art to modify the secondary battery taught by Yamamoto to include the electrolyte additive taught by Ma in order to devise an energy storage device that exhibits improved capacity retention characteristics and operates safely at high temperatures. By substituting a known electrolyte additive as taught by Ma, one of ordinary skill in the art would be able to achieve predictable results. See MPEP Chapter 2143, Section B.
	
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (US 2020/0136183 A1), herein referred to as Ma.
	In view of claim 1, Ma teaches [0032-0037] a lithium ion battery comprising a positive electrode (first electrode), a negative electrode (second electrode) that comprises a silicon-based negative electrode active material, an electrolyte that includes a lithium difluorophosphate compound, a separator and an electrolyte additive. Ma further teaches [0036] the electrolyte additive can include compounds such as 1,3-propane sultone (PS) and methylene methane disulfonate (MMDS).

Response to Arguments
8.	Applicant’s arguments, see Remarks, filed 11/18/2022, with respect to the 35 USC 102(a)(1) rejection of claims 1-7 under Yamamoto and the 35 USC 103 rejection of claims 8 and 9 under Yamamoto and Takahashi have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ma.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724